DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Obvious-type Double Patenting (ODP) Rejections

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).  

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 

Claims 1, 8, and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/264,458 hereinafter ‘458.  This is a provisional nonstatutory double patenting rejection.

Although the conflicting claims are not identical, they are not patentably distinct from each other.  For example, Claims 1, 8, and 16 of instant Application, respectively contain elements of claim 1 of the ‘458 as follows:  

Claims
Instant
Claims
‘458
1
executing machine
instructions
a processor
fetching an instruction
an opcode
a set of operands
decoding 
generate 

feeding
a first set of inputs
merge execution circuit
a first operand
a first … data units
of merge result
by permuting 
selected data units
multiplex

executing
instructions
a processor
fetching an instruction
an opcode
a set of source operands
a decoded opcode
generate

sending
said decoded opcode
execution circuit
set of source operands
plurality of data units
results
permutation results
selectively
output multiple 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


s 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over San Adrian et al. (U.S. Publication 2016/0188530), hereinafter San in view of Knowles (U.S. Publication 2006/0227966), hereinafter Knowles.

Referring to claim 1, San teaches, as claimed, a method of executing machine instructions in a processor, said method comprising: 

fetching an instruction (see Fig. 4A, Instruction Fetch 438) comprising an opcode (opcode, see Paragraph 26) and a set of operands (operands, see Paragraph 26); 

decoding (see Fig. 12, Decode 1230) said opcode to generate a set of merge control words (see Fig. 13, Permute Control 1310 and Paragraphs 4, 106, and 148); 

feeding a first set of inputs (see Fig. 14, zmm1, zmm2, zmm3, zmm4) to a merge execution circuit (see Fig. 14, Vector Permute Logic) comprised in said processor, wherein said first set of inputs comprises at least a first operand of said set of source operands (see Paragraphs 148 and 153); and 

generating, by said merge execution circuit, a first plurality of data units of a result by (see Fig. 14, Destination) permuting selected data units from said set of operands, wherein said permuting comprises using said set of merge control 

San does not disclose expressly a multiplex data units of said first set of inputs and select each of said first plurality of data units of said merge result.

Knowles does disclose a multiplex data units of said first set of inputs and select each of said first plurality of data units of said merge result (see Fig. 4A-4B).

At the time of the invention it would have been obvious to a person of ordinary skill in the art to incorporate Knowles data manipulation/arrangement/permuting options into San.

The suggestion/motivation for doing so would have been to expand the permuting options in San.

As to claim 2, the modification teaches the method of Claim 1, wherein said set of merge control words is operable to: control said merge execution circuit to identify a select input from said first set of inputs (identify source data elements, see San Fig. 15); and control a multiplexer to identify a select data unit from said select input as a data unit of said first plurality of data units (to corresponding destination elements, see San Fig. 15).  

As to claim 3, the modification teaches the method of Claim 1, wherein said permuting comprises multiplexing said data units of said first set of inputs to simultaneously (see San Paragraph 11) generate said first plurality of data units.  

As to claim 4, the modification teaches the method of Claim 1 further comprising: loading said first operand as a first input of said first set of inputs; and MHB18010U Specification17supplying a previous input to the merge execution circuit as a second input of said first set of inputs, wherein said previous input was supplied to said merge execution circuit in a previous micro-operation (see Knowles Fig. 18).  

As to claim 5, the modification teaches the method of Claim 1, wherein said merge result further comprises a second plurality of data units, and wherein said method further comprising: following said permuting, feeding a second set of inputs to said merge execution circuit following generating of said first plurality of data units, wherein said second set of inputs comprises a previous source operand of a previous instruction; and based on said set of merge control words, generating by said merge execution circuit, said second plurality of data units of said merge result by multiplexing data units from said second set of inputs (see Knowles Fig. 18; Note, study all the input paths to various multiplexer at various levels).  

As to claim 6, the modification teaches the method of Claim 1, wherein said instruction is one of: a single instruction (SIMD, see San Paragraph 26), multiple data (SIMD) 

As to claim 7, the modification teaches the method of Claim 3, further comprising: successively providing additional sets of inputs to said merge execution circuit, wherein each set of inputs of said additional sets of inputs comprise: an operand of said set of operands; and a previous operand or a previous merge result, and wherein said previous merge result is obtained from said merge execution circuit executing a previous instruction; and MHB18010U Specification18provided with each set of inputs of said additional sets of inputs and based on said merge control words, generating by said merge execution circuit a respective plurality of data units of said merge result by multiplexing data units of said set of inputs (see Knowles Fig. 2; Note, the feedback nature of Knowles allows for various arrangement described in the claim).

As to claims 8-20, they are directed to a device/system to implement the method as set forth in claims 1-7.  Therefore, they are rejected on the same basis as set forth hereinabove.

Response to Arguments

Applicant's arguments filed 3/22/2021 have been fully considered but they are not deemed to be persuasive.

Regarding the 35 U.S.C. §112, second paragraph problems, Applicant's response and amendment has overcome these rejections.

Applicant argues, San fails to teach or suggest permuting comprises usinM the other control sinals (presumably equated to "set of merge control words" of independent claim 1).

Examiner disagrees with applicant.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., other control signals) are not recited in the rejected claim(s).  Examiner construed the claim limit, ‘merge control words’ to be mere ‘control elements’ disclosed in Paragraph 165 of San.  Since they are stored in registers, they are merely passive words/data, not active ‘control signals’. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).



Applicant argues, Knowles does not disclose or suggest that permuting comprises using the BCastHalf operations (presumably equated to "set of merge control words" of independent claim 1) to: multiplex the 16-bit half-word source values (presumably equated to "data units of said first set of inputs" of independent claim 1) and select each of thefour 16-bit lanes (presumably equated to "said first plurality of data units" of independent claim 1) of the result (presumably equated to "merge result" of independent claim 1). In fact, Knowles is silent regarding any multiplexing operation, let alone describing multiplexing the 16-bit half-word source values and selecting each of the four 16-bit lanes of the result, using the BCastHalf operations.

Examiner disagrees with applicant.  First, Examiner construed the claim limit, ‘permuting’ to be ‘arranging, re-arranging, ordering, and/or reordering; and the claim limit, ‘merge’ to be ‘combining or recombining’. The Fig. 4A of Knowles clearly discloses ‘multiplexing operation’ along with selecting remerging/recombining input data units in to resulting data units (See captured images from Fig. 4A below):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	Fig. 4A

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
			MUX operation
Applicant argues, Applicant respectfully submits that even if the teachings of San are combined with the teachings of Knowles, then the combination of San and Knowles merely describes that the decode unit decodes the macro-instructions to generate the other control signals and the vector permute logic permutes the data elements from the source register into the destination register in response to the set of permute control elements or the BCastHalf operations.

Examiner disagrees with applicant.  Applicant narrowly interprets the inventions disclosed in San and Knowles.  Each prior art discloses multiple embodiments of respective inventions.  Examiner maintains that the San at least teaches ‘permuting selected data units (arranging selected data) from said set of operands using merge control words’ and Knowles at least teaches multiplexing input data and selecting data to a merge results.  Finally, Examiner maintain these operations are typical operations available to one of ordinary skilled in the art to expand the utility of any given invention.

Conclusion

The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure:  

Chen et al. (U.S. Pub. 2005/0108312) discloses Bitstream Buffer manipulation (see also Fig. 4B); and

Reitlingshoefer et al. (U.S. Pub. 2007/0258491) discloses FIFO structure with merging capability (see also Fig. 18).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hyun Nam whose telephone number is (571) 270-1725 and fax number is (571) 270-2725.  The examiner can normally be reached on Monday through Friday 8:30 AM to 5:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HYUN NAM/Primary Examiner, Art Unit 2183